Citation Nr: 0315466	
Decision Date: 07/10/03    Archive Date: 07/17/03

DOCKET NO.  97-16 592	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a right knee 
disability.

2.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a left knee 
disability.

3.  Entitlement to an increased rating for service-connected 
status-post lumbar surgery, L2-S1, rated as 40 percent 
disabling from May 29, 1995 through June 27, 1995, and 40 
percent disabling from August 1, 1995. 


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs




ATTORNEY FOR THE BOARD

J. D. Parker, Counsel


INTRODUCTION

The veteran (also referred to as "appellant" or 
"claimant") served on active duty from May 1971 to May 
1991. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from  rating decisions issued in March 1996 
and December 1996 by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Buffalo, New York.  In the March 1996 
rating decision, the RO awarded a temporary total 
convalescence rating based upon a June 1995 hospitalization 
for treatment of the service-connected low back disability, 
effective from June 28, 1995 through July 31, 1995, and 
increased the rating for the service-connected back 
disability to 20 percent, effective from August 1, 1995; a 
subsequent December 1996 rating decision made the 20 percent 
schedular rating effective from May 29, 1995.   In February 
2000, the Board remanded this issue to the RO for additional 
development, including a VA examination of the lumbar spine.  
A December 2002 rating decision increased the evaluation to 
40 percent from May 29, 1995 through June 27, 1995 and from 
August 1, 1995.

The December 1996 rating decision purported to deny service 
connection for left and right knee disabilities, but failed 
to specifically consider whether new and material evidence 
had been presented to reopen a prior final September 1992 RO 
denial of service connection for bilateral knee disabilities.  
In February 2000, the Board remanded these issues to the RO 
for initial determination as to whether new and material 
evidence had been presented to reopen a prior final rating 
decision denial of service connection for knee disabilities.  
The Board indicated in that remand that, regardless of the 
RO's characterization of the issue, the issue was one of 
whether new and material evidence had been presented to 
reopen a prior final rating decision denial of service 
connection for knee disabilities.  In a December 2002 
supplemental statement of the case, the RO addressed the new 
and material evidence requirements to reopen the claims for 
service connection for right and left knee disabilities. 


REMAND

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (codified as amended at 38 U.S.C.A. § 
5102, 5103, 5103A, 5107 (West 2002)) became law.  This law 
redefined the obligations of VA with respect to the duty to 
assist and included an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  This law also eliminated the concept 
of a well-grounded claim and superseded the decision of the 
United States Court of Appeals for Veterans Claims in Morton 
v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton 
v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) (per 
curiam order), which had held that VA could not assist in the 
development of a claim that was not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet final as of that date.  VCAA, § 
7(a), 114 Stat. at 2099-2100; see also Karnas v. Derwinski, 1 
Vet. App. 308 (1991).

Because of the change in the law brought about by the VCAA, a 
remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the new 
law.  In addition, because the RO has not yet considered 
whether any additional notification or development action is 
required under the VCAA, it would be potentially prejudicial 
to the appellant if the Board were to proceed to issue a 
decision at this time.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); VAOPGCPREC 16-92.  

1.  The RO should review the claims file 
and ensure that all notification and 
development actions required by 
38 U.S.C.A. §§ 5102, 5103, and 5103A (West 
2002) are fully complied with and 
satisfied.  See also 38 C.F.R. 
§ 3.159 (2002).  The RO should also 
notify the veteran of what evidence is 
required to substantiate his claim, what 
evidence, if any, the veteran is to 
submit, and what evidence VA will obtain.  
See Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  Any notice given, or 
action taken thereafter by the RO, must 
also comply with the holdings of Disabled 
American Veterans, et. al. v. Secretary 
of Veterans Affairs, 327 F.3d 1339 (Fed. 
Cir. 2003) (veteran is to be afforded one 
year from VCAA notice to submit 
additional evidence).    

2.  The RO should again review the 
record, and issue a supplemental 
statement of the case that addresses any 
additional evidence added to the record 
since the December 2002 supplemental 
statement of the case.  If any benefit 
sought on appeal remains denied, the 
appellant should be furnished a 
supplemental statement of the case and 
should be given the opportunity to 
respond thereto.  Thereafter, the case 
should be returned to the Board, if in 
order. 

The Board intimates no opinion as to the ultimate outcome of 
this case.  The appellant has the right to submit additional 
evidence and argument on the matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                  
_________________________________________________
	BARBARA B. COPELAND
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


